Citation Nr: 0402151	
Decision Date: 01/21/04    Archive Date: 01/28/04	

DOCKET NO.  00-16 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $23,345.61.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1986 to September 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises in the Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's request for waiver of 
recovery of an overpayment of VA compensation benefits in the 
calculated amount of $24,345.61.  

The Board remanded the appeal in May 2001.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The May 2001 Board remand observed that the veteran had filed 
a notice of disagreement, in September 1999, with the issue 
of whether the overpayment was properly created.  The remand 
directed the RO to issue a supplemental statement of the case 
containing a full and complete discussion of whether the 
overpayment of VA compensation benefits, in the calculated 
amount of $24, 345.61, was properly created.  A review of the 
July 2003 supplemental statement of the case does not 
indicate that the issue of whether the overpayment was 
properly created was addressed.  Where a notice of 
disagreement has been received, a remand, not referral, is 
required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The issue of whether the overpayment was properly created and 
whether the recovery of the overpayment should be waived are 
inextricably intertwined, and therefore the RO must address 
the former issue before the Board can review either issue.  
Smith v. Derwinski, 1 Vet. App. 267, 275, 278 (1991); 
Schaper, 1 Vet. App. 430, 436-37 (1991).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should issue a statement of 
the case addressing the issue of whether 
the overpayment of VA compensation 
benefits in the calculated amount of 
$24,345.61 was properly created.  All 
appropriate appellate procedures should 
then be followed.  The veteran is advised 
that he must complete his appeal of this 
issue by filing a timely substantive 
appeal following the issuance of a 
statement of the case.  

2.  Then, the RO should readjudicate the 
issue on appeal.  If the determination is 
unfavorable, a supplemental statement of 
the case should be provided to the 
appellant and his representative.  They 
should be afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


                       
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



